Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-8 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowable over the prior art of record.  Claim 1 requires the following limitations in combination with other limitations of claim 1:

An image scanning device, comprising:
a sensor including a light source and arranged to face a lower surface of a plate member that holds an original document, the light source being configured to emit light toward the plate member from below, the sensor being configured to receive reflected light which is light emitted by the light source and reflected by the original document placed on the plate member, and output an electrical signal according to the reflected light;
a controller is configured to:
obtain a first electrical signal corresponding to a first reflected light which is the reflected light when the light source is controlled to emit light having a first light amount;

determine a particular scanning mode from among multiple scanning modes for scanning the original document placed on the plate member based on a first difference value calculated from the first electrical signal and the second electrical signal, the first difference value corresponding to difference between an amount of the first reflected light and an amount of the second reflected light.

	The above limitations of claim 1 in combination with other limitations of claim 1 are not taught by the prior art of record.

	Claims 2-8 depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Iwatsuka (US 2009/0296172 A1) discloses an image reading device that performs a pre-scans to obtain a light amount, and an optimum light amount to be . 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674